 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6778
 7        FAX: (415) 436-7027
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. 19-CR-0230-EMC
                                                     )
14           Plaintiff,                              ) [PROPOSED] AMENDED ORDER TO EXCLUDE
                                                     ) TIME UNDER THE SPEEDY TRIAL ACT
15      v.                                           )
                                                     )
16   OSCAR GUADRON-DIAZ,                             )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On December 18, 2019, the parties appeared before this Court for a status conference. At that
20 time, the parties requested a trial date of March 16, 2020. The Court set a trial date of March 16, 2020.

21 At the request of defense counsel, and with the agreement of the government, the parties requested that

22 the time between December 18, 2019 and March 16, 2020 be excluded for effective preparation of

23 counsel.

24           As explained on the record during the hearing, the Court enters this order documenting the
25 exclusion of time under the Speedy Trial Act from December 18, 2019 to March 16, 2020 (inclusive),

26 pursuant to 18 U.S.C. ' 3161(h)(7)(A) and (B)(iv). The parties agreed to the exclusion of time under the
27 Speedy Trial Act to allow for effective preparation of defense counsel. 18 U.S.C. § 3161(h)(7)(A),

28 (B)(iv).

     STIPULATION AND PROPOSED ORDER                  1
     19-CR-0230-EMC
30
 1                                           [PROPOSED] ORDER

 2          Based on the reasons stated on the record and in the stipulation of the parties above, the Court

 3 hereby FINDS that the exclusion of time from December 18, 2019 to March 16, 2020 (inclusive) is

 4 warranted and that the ends of justice served by the continuance outweigh the best interests of the public

 5 and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A). The failure to grant the requested

 6 continuance would deny defendant effective preparation of counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

 7

 8
          January 28, 2020
 9 DATED: _____________                                   _____________________________________
                                                          HON. EDWARD M. CHEN
10                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND PROPOSED ORDER                  2
     19-CR-0230-EMC
30
